DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0337641) hereinafter, Bae et al (2020/0089320) hereinafter, Bae in view of Hricik (20170077633)

In regards to claim 1, Wang teaches a wearable device comprising (abstract): 
	a skin-attachable device to be attached to a skin of a user to acquire user data (fig. 1c electrodes);  
	an electronic device configured to supply power to the skin-attachable device [0057, 117, 138,] (fig. 1 c) ;  and 
	a connection device including a first cable connected to the skin-attachable device  [0072] and 

    PNG
    media_image1.png
    598
    453
    media_image1.png
    Greyscale

	Wang fails to expressly teach a second cable connected to the first cable and detachably attached to the electronic device. Examiner notes fig. 1c with electrodes and different color connectors.
	However, Bae teaches a second cable connected to the first cable and detachably attached to the electronic device [0257] Bae (fig. 4 (840)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a second cable connected to the first cable and detachably attached to the electronic device as taught by Bae in order to more elasticity and increased flexibility. 
	Wang and Bae fail to teach wherein the electronic device includes a surface-mounted device(SMD) connector, and wherein the second cable is detachably attached to the electronic device through the SMD connector.
	However, Hricik teaches wherein the electronic device includes a surface-mounted device(SMD) connector, and wherein the second cable is detachably attached to the electronic device through the SMD connector.[0018, 0038]
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang and Bae to further include wherein the electronic device includes a surface-mounted device(SMD) connector, and wherein the second cable is detachably attached to the electronic device through the SMD connector, as taught by Hricik since SMT provides for inexpensive connectors. 
	

In regards to claim 2, Wang in view of Bae and Hricik teaches the wearable device of claim 1, wherein the first cable includes an Anisotropic Conductive Film (ACF) cable [0072] Wang. 
In regards to claim 3, Wang in view of Bae and Hricik teaches wearable device of claim 1, wherein the second cable includes a Flexible Printed Circuit (FPC) cable. [0257] (fig. 4 (840)) Bae
In regards to claim 4, Wang in view of Bae and Hricik teaches wearable device of claim 1, wherein the second cable is connected to a Flexible Printed Circuit Board (FPCB) connector (fig. 16 807b) Bae. 
In regards to claim 7, Wang in view of Bae and Hricik teaches wearable device of claim 1, wherein the electronic device is configured to perform wireless communication with an external device to transmit the user data to the external device [010, 040,0057] Wang. 

Claim 8-9,11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0337641) hereinafter, Bae and Hricik in view  of Liffe-Moon (2021/0365105) hereinafter, Liffe-Moon.

In regards to claim 9, Wang teaches a wearable system comprising: a wearable device including a skin-attachable device configured to acquire user data and an electronic device connected to the skin-attachable device (fig. 1c electrodes);  However, Bae teaches a second cable connected to the first cable and detachably attached to the electronic device [0257] Bae (fig. 4 (840)). 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a second cable connected to the first cable and detachably attached to the electronic device as taught by Bae in order to more elasticity and increased flexibility. 
		Wang fails to expressly teach a second cable connected to the first cable and detachably attached to the electronic device. Examiner notes fig. 1c with electrodes and different color connectors.
		However, Bae teaches a second cable connected to the first cable and detachably attached to the electronic device [0257] Bae (fig. 4 (840)). 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a second cable connected to the first cable and detachably attached to the electronic device as taught by Bae in order to more elasticity and increased flexibility.
		Wang and Bae fail to teach wherein the electronic device includes a surface-mounted device(SMD) connector, and wherein the second cable is detachably attached to the electronic device through the SMD connector.
		However, Hricik teaches wherein the electronic device includes a surface-mounted device(SMD) connector, and wherein the second cable is detachably attached to the electronic device through the SMD connector.[0018, 0038] Hricik
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang and Bae to further include wherein the electronic device includes a surface-mounted device(SMD) connector, and wherein the second cable is detachably attached to the electronic device through the SMD connector, as taught by Hricik since SMT provides for inexpensive connectors.   and 
	Wang, Bae and Hricik fails to teach a vehicle configured to receive the user data from the wearable device and control a vehicle terminal according to the user data.
	However, Liffe-Moon teaches a vehicle configured to receive the user data from the wearable device and control a vehicle terminal according to the user data.[0056-0069] Liffe-Moon. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a vehicle configured to receive the user data from the wearable device and control a vehicle terminal according to the user data as taught by Liffe-Moon in order to provide an immersive biofeedback system [004-006]
	Therefore, Wang and Bae in view of Hricik and Liffe-Moon teaches wherein the wearable device further includes a connection device having a first cable (fig. 1c black cable)) Wang connected to the skin-attachable device and a second cable connected to the first cable (fig. 1c white cable) [0257] Bae (fig. 4 (840)) and detachably attached to the electronic device [0257] Bae (fig. 4 (840)) [0018, 0038] Hricik, wherein the electronic device includes a surface-mounted device(SMD) connector, and wherein the second cable is detachably attached to the electronic device through the SMD connector. .[0018, 0038] Hricik (fig. 1c white cable) [0257] Bae (fig. 4 (840))


In regards to claim 8, Wang and Bae fails to teach the wearable device of claim 1, wherein the user data includes brain waves.
		However, Liffe-Moon teaches wherein the user data includes brain waves.[0026]. 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include wherein the user data includes brain waves as taught by Liffe-Moon in order to provide an immersive biofeedback system [004-006]
In regards to claim 11, Wang and Bae and Hricik in view Liffe-Moon teaches wearable system of claim 9, wherein the first cable include an Anisotropic Conductive Film (ACF) cable. [0072] Wang.
In regards to claim 12, Wang and Bae and Hricik in view Liffe-Moon teaches teaches wearable system of claim 9, wherein the second cable includes a Flexible Printed Circuit (FPC) cable. (fig. 4 (840)) Bae
In regards to claim 13, Wang and Bae and Hricik in view Liffe-Moon teaches teaches wearable system of claim 12, wherein the second cable is connected to a Flexible Printed Circuit Board (FPCB) connector. (fig. 16 807b) Bae.
14.	In regards to claim 16, Wang and Bae and Hricik in view Liffe-Moon teaches teaches wearable system of claim 9, wherein the electronic device is configured to perform wireless communication with an external device to transmit the user data to the external device. [010, 040,0057] Wang.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes, SMD connectors are well known in the art and examiner believes incorporating one would be well within the purview of one of ordinary skill in the art for the reasons provided above. Surface mount technology (SMT) is well known in the art as an inexpensive means of soldering devices to boards and providing a connector allows for removal and reattachment of a connection allowing for more flexibility and replacement of devices or charging of power supplies etc. Therefore, Examiner contends merely adding a SMD connector and providing that cable to be detachable would have been obvious. 
Applicant’s arguments when viewed with respect to claims 5-6 and 15-16 are persuasive. 

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694